Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the Request for Continued Examination (RCE) dated on 11/04/2020.
Claims 1, 6 and 8-11 are amended, all other Claims are previously presented.
Claims 1-11 are submitted for examination.
Claims 1-11 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.


Priority
This application filed on April 24, 2019 claims priority of application number 15/335,344 filed on October 26, 2016.
Response to Arguments
Applicant’s amendment, filed on November 04, 2020 has Claims 1, 6, 8-11 amended and all other Claims are previously presented.
Applicant’s remark, filed on November 04, 2020 on middle of page 9, regarding Claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remark, filed on November 04, 2020 on bottom of page 10 regarding, “since Oberhauser fails to supply the subject matter missing from Kurani, the combination fails to render Applicant's Claim 1 unpatentable under 35 U.S.C. §103” and particularly Oberhauer’s API processing layer has been considered but is not found persuasive. Oberhauser teaches, “a personal data service (PDS) may be used to store personal data, and may provide a user interface through which the user may manage the personal data (e.g., by adding, deleting, and/or modifying one or more items). Additionally, or alternatively, the PDS may provide one or more application programming interfaces (API) that may be invoked by a software application such as a mobile or web application. For instance, when the user downloads an app and attempts to open an account, the app may invoke an API of the PDS to initiate an identity verification process. The app may inform the PDS which entity is requesting a verification, and/or which items of personal data are to be verified”. (¶23). Obenhauser further teaches, “the PDS 200 (¶52). 
Applicant further recites similar remarks as listed above for dependent claims, 2-5 but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remark, filed on November 04, 2020 on bottom of page 11 regarding, “the cited passages of Lacey describe different structure and operations to achieve the intended result as discussed above. Specifically, the cited passages of Lacey only teach sending an "information package," about- 11” has been considered but is not found persuasive. Newly cited art by Costa (US PGPUB. # US 2017/0177855) discloses, “to provide services such as identity creation, identity management, etc., the integrated identity system 24 may receive identity data from the identity provider system 28, and generate and store corresponding identities. To provide services such as identity verification, data retrieval, etc., the integrated identity system 24 may receive service requests from the restricted access system 36, and provide corresponding data to the (Fig. 1, ¶48). Costa further teaches “an identity services contract may be stored on a blockchain of a distributed identity element repository to implement one or more identity and metadata creation, verification, and retrieval functions etc. Embodiments of a method of publishing an identity services contract within the distributed identity repository module may include generating a compiled identity services contract, generating one or more transactions to publish the identity services contract to the blockchain of the distributed identity element repository, and distributing the generated transaction to at least one node of the distributed identity element repository”. (¶43). Lacy teaches, “Returning to FIG. 5C, the server 104 sends the information package to the enterprise device 108-1 (542) (e.g., with the information packaging/encrypting module 432). In some implementations where the server 104 encrypted the information (540), the information package is sent with a first decryption key that is able to decrypt the information package. On the other hand, in some implementations, the first decryption key is not included with the information package even if it was encrypted by the server at (540). In such cases, the enterprise device 108-1 receives the decryption key at a later time, such as when an operator of the enterprise device attempts to access and/or view the information”. (Fig. 5C (542), ¶136). Lacey, further teaches, “the server 104 provides access to the requested information (564). In some implementations, providing access (564) includes packaging, encrypting, and sending the requested information to the enterprise device 108-1 as in steps (538)-(544)”. (Fig. 5D (566), ¶145). Thus contrary to applicant’s belief combination of Costa and Lacey teaches the limitations. The 
Applicant’s remark, filed on November 04, 2020 on middle of page 12 regarding, “Davies is silent regarding what is scaled and how or where the scaling takes place” has been considered but is not found persuasive as Claims doesn’t require any details regarding the scaling.
Applicant’s remark, filed on November 04, 2020 on middle of page 12 regarding, “Moreover, since Lacey and Davies respectively fail to supply the subject matter missing from the combination of Kurani and Oberhauser, as asserted against dependent Claims 6 and 7, the combination fails to render Applicant's Claims 6 and 7 unpatentable under 35 U.S.C. §103” has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remark, filed on November 04, 2020 on pages 12-16 regarding Claims 8-11 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remark, filed on November 04, 2011 on pages 16-17 regarding Claims 9-11 has been considered and has been addressed in above paragraphs 10-16. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Costa Faidella et al. (US PGPUB. # US 2017/0177855, hereinafter “Costa”) .

Regarding Claim 8, costa teaches,
A cross verification (CV) trust utility system configured for verifying, on behalf of a requesting first trusted company (Fig. 1, ¶48, “The integrated identity system 24 may provide identity services to one more of the identity provider system 28, restricted access system 36, or identity user system 32”, Fig. 2(66), ¶51, “an identity element repository module 66”, ¶55, “the identity element repository module 66 may include a distributed database such as a distributed blockchain transaction ledger”, i.e. integrated identity system along with identity repository module is configured to verify information on behalf of requesting company), a user ID information associated with at least one verified document of a user held by a second trusted company having previously received and verified the user ID information and verified user documents (Fig. 1(24), ¶48, “the integrated identity system 24 may receive identity data from the identity provider system 28, and generate and store corresponding identities”, i.e. integrated identity system is a second trusted company that holds verified user information), comprising in combination: 
an assembly of one or more servers operable according to programmed instructions stored in non-transitory memory locations (Fig. 1, ¶59, “Components of the integrated identity system 24, identity provider system 28, restricted access system 36 and identity user systems 32 also may be implemented using server-side module(s)”, ¶45); 
a distributed database network coupled to the assembly of one or more servers wherein the distributed database network includes a plurality of database elements, each located at a respective node of the distributed database network and connected therein to each other, thereby forming a distributed ledger network in the (CV) trust utility system (Fig. 1, Fig. 2(66), ¶55, Fig. 3, ¶56, “the identity element repository module 66 implemented using a distributed system, such as a distributed blockchain transaction ledger or a distributed smart contract system. The distributed identity element repository module 66 may include a plurality of distributed system nodes 68. The distributed system nodes 68 may be organized as a peer-to-peer network, in which each of the nodes 68 may connect to one or more of the other nodes 68 using a peer-to-peer communication protocol”, i.e. trust utility database is established by a distributed blockchain (ledger) by plurality of distributed system node (computers)); and 
communication links coupling the cross verification trust utility in series between the first and second trusted companies to enable process steps for verifying on behalf of the requesting first trusted company the user ID information, associated with the user's at least one verified document (Fig. 1(36, 24); ¶48, “To provide services such as identity verification, data retrieval, etc., the integrated identity system 24 may receive service requests from the restricted access system 36, and provide corresponding data to the restricted access system 36“, ¶49, “the identity provider systems 28 may generate identities for individuals, and provide identity data to the integrated identity system 24 representing the generated identities “, “The restricted access systems 36 may receive a presentation of an identity token from an individual requesting access to the restricted access system 36, and submit requests to the integrated identity system 24 to verify the corresponding identity”, ¶85, i.e. restricted access system (requesting entity) is connected to the trust utility and request verified user information), which user ID information is stored  at a user verification address in the distributed ledger network established (Fig. 6 (604, 612), ¶77, “At step 604, parameters that define features of the smart contract may be received. The parameters may include one or more of an identification of the identity data”, ¶82, “At step 612, an address of the location on the blockchain into which the transaction has been incorporated may be received”, i.e. identification of identity data (user id information) is stored at a user verification address in blockchain (distributed ledger)) and verified according to the programmed instructions (Fig. 17(1704, 1706, 1710, 1712), ¶108, ¶109, “The identity verification may include determining whether the identifier associated with the identity is stored on the blockchain, such as by searching the blockchain for the identifier or invoking an identity data verification function of the identity services contract”, ¶112, “Access may be authorized if the result of both verifications is positive, that is, if the result of the identity verification indicates that the identity is valid, and the result of the physical verification indicates that the individual corresponds to the identity”,  i.e. access to restricted access system is provided only upon verification of the user’s identity with verified user documents information).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Costa Faidella et al. (US PGPUB. # US 2017/0177855, hereinafter “Costa”), and further in view of Lacey et al. (US PGPUB. # US 2016/0308855, hereinafter “Lacey”).

Regarding Claim 9, rejection of Claim 8 is included and Costa teaches,
The cross verification trust utility system of Claim 8, wherein the programmed instructions comprise process steps operable to: 
process for the verified document of a user from the first trusted company (Fig. 1, ¶48, “The integrated identity system 24 may provide identity services to one more of the identity provider system 28, restricted access system 36, or identity user system 32”, Fig. 2(66), ¶51, “an identity element repository module 66”, ¶55, “the identity element repository module 66 may include a distributed database such as a distributed blockchain transaction ledger”, Fig. 9 (904), ¶85, “The identity data may include one or more pieces of data identifying the individual, such as at least one of: a name of the individual, such as an actual name of the individual, a user name of the individual, etc.; an identification number of the identity of the individual, such as a social security number, a driver's license number, a passport number, etc.; an address of the individual, such as a physical address, an e-mail address, etc” i.e. integrated identity system along with identity repository module is configured to verify information on behalf of requesting company); 
process authentication of biometric identification information about the user(Fig. 9 (904), ¶85, “a representation of a biometric trait of an individual, such as a picture of the individual, a representation of a fingerprint, a representation of a facial pattern, a representation of an iris pattern, a representation of a retina pattern, a representation of a voice, a representation of a deoxyribonucleic acid (DNA) pattern, etc”, Fig. 17(1708, 1710), ¶110-¶111, i.e. biometric identification information is processed);
create and process execution and delivery of a smart contract to the distributed database (Fig. 5(504), ¶64, “in embodiments in which the identity element repository includes a distributed system, such as a distributed smart contract system, preparing the identity element repository may include publishing an identity services contract to a blockchain”, Fig. 6, ¶77-¶78, i.e. smart contract is generated and delivered to the distributed database).
Costa does not teach explicitly,
deliver the verified document of a user held by the second trusted company to the first trusted company authorized by the smart contract.
However, Lacey teaches,
deliver the verified document of a user held by the second trusted company to the first trusted company authorized by the smart contract (¶23, “the client device 102-1 and/or enterprise device 108-n is used to capture images and/or files of documents that can be used for identity verification, such as government issued photo identification cards and/or credentials (e.g., drivers' licenses, passports, etc.), utility bills, and the like. For example, in some implementations, the client device 102-1 is a smartphone with a digital camera, and an individual uses the camera to capture a photograph of a drivers' license and a utility bill. The smartphone then extracts information from the photographs of the documents, analyzes them, and generates a verification rating for the documents “, Fig. 5C (542), ¶136, “the server 104 sends the information package to the enterprise device 108-1 (542)”, i.e. documents are delivered to requesting company).
Costa and Lacey are considered to be analogous art as they both pertain to manage user identity verification and document sharing. Therefore it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the managing identity verification system of Costa to include delivering documents to the requesting party based on user’s approval system of Lacey.


Regarding Claim 10, rejection of Claim 9 is included and for the same motivation Costa teaches,
The cross verification trust utility system of Claim 9, wherein: the requesting first trusted company and the user associated with the user's verified documents, parties to the smart contract, are identified by their respective requester's verification address (Fig. 26 (2606, 2608, 2610, 2612), ¶152, “The transaction may add metadata including the financial transaction identifier to the identity element repository in association with an identity identified by the financial transaction conductor identifier”, ¶153-¶154, “At step 2612, an addresses identifying the location on the blockchain at which the transaction has been incorporated”, i.e. requesting trusted company is identified with its verification address in the blockchain) and the user's verification address in the distributed ledger (Fig. 6 (604, 612), ¶77, “At step 604, parameters that define features of the smart contract may be received. The parameters may include one or more of an identification of the identity data”, ¶82, “At step 612, an address of the location on the blockchain into which the transaction has been incorporated may be received”, i.e. identification of identity data (user id information) is stored at a user verification address in blockchain (distributed ledger) and identified according to address).

Regarding Claim 11, rejection of Claim 9 is included and for the same motivation Costa teaches,
The cross verification trust utility system of Claim 9, wherein the step of deliver the verified document of a user comprises the steps of: 
sending the validated smart contract to a server in the distributed ledger (Fig. 5(504), ¶64, “in embodiments in which the identity element repository includes a distributed system, such as a distributed smart contract system, preparing the identity element repository may include publishing an identity services contract to a blockchain”, Fig. 6, ¶77-¶78, ¶80-¶81, i.e. smart contract is generated and delivered to the distributed database ).
Costa does not teach explicitly,
provision by the second trusted company of the verified document of a user to the requesting first trusted company.
However, Lacey teaches,
provision by the second trusted company of the verified document of a user to the requesting first trusted company (¶23, “the client device 102-1 and/or enterprise device 108-n is used to capture images and/or files of documents that can be used for identity verification, such as government issued photo identification cards and/or credentials (e.g., drivers' licenses, passports, etc.), utility bills, and the like. For example, in some implementations, the client device 102-1 is a smartphone with a digital camera, and an individual uses the camera to capture a photograph of a drivers' license and a utility bill. The smartphone then extracts information from the photographs of the documents, analyzes them, and generates a verification rating for the documents “, Fig. 5C (542), ¶136, “the server 104 sends the information package to the enterprise device 108-1 (542)”, i.e. documents are delivered to requesting company).


Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Costa Faidella et al. (US PGPUB. # US 2017/0177855, hereinafter “Costa”), and further in view of Oberhauser et al. (US PGPUB. # US 2017/0111175, hereinafter “Oberhauser”, provided by applicant in an IDS).

Regarding Claim 1, Costa teaches,
A system for securing verified user documents of a user held by a primary entity (Fig. 1(24), ¶48, “the integrated identity system 24 may receive identity data from the identity provider system 28, and generate and store corresponding identities”, i.e. integrated identity system is a primary entity that holds verified user information) and associated with user identification information in a trust utility database (Fig. 2(66), ¶51, “an identity element repository module 66”, ¶55, “the identity element repository module 66 may include a distributed database such as a distributed blockchain transaction ledger”, i.e. identity repository module forms a trust utility database), for a requesting or secondary entity to obtain access to the verified user documents upon authorization by the user (¶108, “a hotel customer may present an identity token in the form of barcode to a hotel system using a mobile device displaying the bar code”, i.e. hotel customer (user) provide a barcode (permission) to access verified documents), comprising in combination: 
a distributed ledger formed in the trust utility by a plurality of computer-implemented nodes connected in a network and configured by programmed instructions stored in respective non-transitory memory units, thereby establishing the trust utility database (Fig. 2(66), ¶55, Fig. 3, ¶56, “the identity element repository module 66 implemented using a distributed system, such as a distributed blockchain transaction ledger or a distributed smart contract system. The distributed identity element repository module 66 may include a plurality of distributed system nodes 68. The distributed system nodes 68 may be organized as a peer-to-peer network, in which each of the nodes 68 may connect to one or more of the other nodes 68 using a peer-to-peer communication protocol”, i.e. trust utility database is established by a distributed blockchain (ledger) by plurality of distributed system node (computers)); 
a computer system of the requesting entity coupled to the trust utility and configured to execute a request via the distributed ledger for the verified user documents held by the primary entity (Fig. 1(36, 24); ¶48, “To provide services such as identity verification, data retrieval, etc., the integrated identity system 24 may receive service requests from the restricted access system 36, and provide corresponding data to the restricted access system 36“, ¶49, “The restricted access systems 36 may receive a presentation of an identity token from an individual requesting access to the restricted access system 36, and submit requests to the integrated identity system 24 to verify the corresponding identity”, i.e. restricted access system (requesting entity) is connected to the trust utility and request verified user information); wherein
the distributed ledger at each node includes a permission layer (Fig. 2 (56), ¶51, “an identity access and management module 56”, ¶53, “The identity access and management module 56 may receive requests related to accessing and managing identity data from the identity user system 32 through the respective interface module 44, and execute or control execution of corresponding identity access and management functions”), a blockchain layer (Fig. 4 (“Distributed System Modules”), ¶57, “a distributed system communication module 76, and one more distributed system modules”, i.e. distributed system module is considered as a blockchain layer), an identification file storage layer (Fig. 4 (80, “Block Storage Module”), ¶57, “The block storage module 80 may store blocks of the blockchain transaction ledger”) , and [an API processing layer] configured to process authentication of the requesting entity by the user (Fig. 2 (60), ¶51, “an identity verification and access module 60”, ¶53, “The identity verification and access module 60 may receive requests related to verifying identities from the remote access system 36 through the respective interface module 48, and execute or control execution of corresponding identity verification functions”); and 
the programmed instructions operative within each of the computer-implemented nodes enables access by a requesting entity only upon validation of the user's identity with the verified user documents information of the user (Fig. 17(1704, 1706, 1710, 1712), ¶108, ¶109, “The identity verification may include determining whether the identifier associated with the identity is stored on the blockchain, such as by searching the blockchain for the identifier or invoking an identity data verification function of the identity services contract”, ¶112, “Access may be authorized if the result of both verifications is positive, that is, if the result of the identity verification indicates that the identity is valid, and the result of the physical verification indicates that the individual corresponds to the identity”,  i.e. access to restricted access system is provided only upon verification of the user’s identity with verified user documents information).
	Costa does not teach explicitly,
the distributed ledger at each node includes [a permission layer, a blockchain layer, an identification file storage layer], and an API processing layer [configured to process authentication of the requesting entity by the user].
However, Oberhauser teaches,
the distributed ledger at each node includes [a permission layer, a blockchain layer, an identification file storage layer], and an API processing layer (¶23, “an API of the PDS to initiate an identity verification process”, Fig. 1(“Distributed Ledger 102), Fig. 2, ¶52, “The program logic may cause a state change in the DIR, for example, based on an instruction received from the user via the user interface 202, an input from an application via the API 206”, i.e. trust layer is part of a distributed ledger and interacts with application via API indicates that there is an API processing layer)  [configured to process authentication of the requesting entity by the user].
Costa and Oberhauser are considered to be analogous art as they both pertain to manage user identity verification via a distributed ledger system. Therefore it would have been obvious to one of ordinary skill in the art, before the invention was filed, to 
The motivation/suggestion for doing so would be to securely store identity data in a distributed database and provide identity through an application program interface after verifying access permission.

Regarding Claim 2, rejection of Claim 1 is included Costa teaches,
The system of Claim 1, wherein the permission layer comprises: one or more processes configured for receiving a request for access to the verified user documents by a requesting party (Fig. 2 (56), ¶51, “an identity access and management module 56”, ¶53, “The identity access and management module 56 may receive requests related to accessing and managing identity data from the identity user system 32 through the respective interface module 44, and execute or control execution of corresponding identity access and management functions”, i.e. identity access management module (permission layer) receives a request for access to the verified user documents).

Regarding Claim 5, rejection of Claim 1 is included and for the same motivation Costa does not teach explicitly,
The system of Claim 1, wherein the API processing layer comprises: an application programming interface responsive to access requests by trusted companies via fixed and mobile computing devices.
However, Oberhauser teaches,
The system of Claim 1, wherein the API processing layer comprises: an application programming interface responsive to access requests by trusted companies via fixed and mobile computing devices (¶23, “an API of the PDS to initiate an identity verification process”).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Costa Faidella et al. (US PGPUB. # US 2017/0177855, hereinafter “Costa”), and further in view of Oberhauser et al. (US PGPUB. # US 2017/0111175, hereinafter “Oberhauser”, provided by applicant in an IDS), and further in view of Kurani et al. (US PAT. # US 10,298,396, hereinafter “Kurani”).

Regarding Claim 3, rejection of Claim 1 is included and for the combination of  Costa and Oberhauser does not teach explicitly,
. The system of Claim 1, wherein the blockchain layer comprises: one or more processes configured for creating and signing smart contracts with the user's private key information.
However, Kurani teaches,
The system of Claim 1, wherein the blockchain layer comprises: one or more processes configured for creating and signing smart contracts with the user's private key information (Fig. 2(222), CL(8), LN(10-12), “At 222, the virtual passport 214 is signed with the private key 212”, i.e. a smart contract is created by signing with the user’s private key and stored in the blockchain).

The motivation/suggestion for doing so would be to securely store identity data in a distributed database and provide identity through an application program interface after verifying access permission.

Regarding Claim 4, rejection of Claim 1 is included and for the combination of  Costa and Oberhauser does not teach explicitly,
The system of Claim 1, wherein the identification file storage layer comprises: non-transitory memory locations and associated storage functions for storing the user identification information including anti-money laundering (AML), know your customer (KYC), and biometric identification data.
However, Kurani teaches,
The system of Claim 1, wherein the identification file storage layer comprises: non-transitory memory locations and associated storage factions for storing the user identification information(CL(6), LN(1-3)) including antimoney laundering (AML)(CL(1), LN(14-18), CL(4), LN(48-61), CL(5), LN(32-38)), know your customer (KYC) (CL(5), LN(27-31), “The personal information provided during the onboarding process was previously verified prior to permitting the individual 102 to open an account with the FI. Such information may be provided in connection with KYC and/or CIP regulations”), and biometric identification data (CL(7), LN(28-33)).
Costa, Oberhauser and Kurani are considered to be analogous art as they all pertain to manage user identity verification via a distributed ledger system. Therefore it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the managing identity verification system of Costa to include an API processing layer into the distributed node system of Oberhauser and create a smart contract using a user’s private key of Kurani.
The motivation/suggestion for doing so would be to securely store identity data in a distributed database and provide identity through an application program interface after verifying access permission.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Costa Faidella et al. (US PGPUB. # US 2017/0177855, hereinafter “Costa”), and further in view of Oberhauser et al. (US PGPUB. # US 2017/0111175, hereinafter “Oberhauser”, provided by applicant in an IDS), and further in view of Lacey et al. (US PGPUB. # US 2016/0308855, hereinafter “Lacey”).

Regarding Claim 6 rejection of Claim 1 is included and Costa teaches,
The system of Claim 1, wherein the programmed instructions comprise: 
one or more application program segments operable for processing requests for the verified user documents, receiving and verifying user identification data (Fig. 1, ¶48, “the integrated identity system 24 may receive identity data from the identity provider system 28, and generate and store corresponding identities. To provide services such as identity verification, data retrieval, etc., the integrated identity system 24 may receive service requests from the restricted access system 36, and provide corresponding data to the restricted access system 36”), creating, signing and validating smart contracts (¶43, “identity repository module may include generating a compiled identity services contract, generating one or more transactions to publish the identity services contract to the blockchain of the distributed identity element repository”, ¶90), processing requests to grant or deny access to the verified user documents (Fig. 17(1704, 1706, 1710, 1712), ¶108, ¶109, “The identity verification may include determining whether the identifier associated with the identity is stored on the blockchain, such as by searching the blockchain for the identifier or invoking an identity data verification function of the identity services contract”, ¶112, “Access may be authorized if the result of both verifications is positive, that is, if the result of the identity verification indicates that the identity is valid, and the result of the physical verification indicates that the individual corresponds to the identity”,  i.e. access to restricted access system is provided only upon verification of the user’s identity with verified user documents information), [and delivering the verified user documents to a requesting trusted company].
combination of  Costa and Oberhauser does not teach explicitly,
[one or more application program segments operable for processing requests for the verified user documents, receiving and verifying user identification data, creating, signing and validating smart contracts, processing requests to grant or deny access to the verified user documents], and delivering the verified user documents to a requesting trusted company.
However, Larcey teaches,
[one or more application program segments operable for processing requests for the verified user documents, receiving and verifying user identification data, creating, signing and validating smart contracts, processing requests to grant or deny access to the verified user documents], and delivering the verified user documents to a requesting trusted company (Fig. 5C (542), ¶136, “the server 104 sends the information package to the enterprise device 108-1 (542)”, Fig. 5D (566), ¶145, i.e. documents are delivered to requesting company).
Costa, Oberhauser and Larcey are considered to be analogous art as they all pertain to manage user identity verification via a distributed ledger system. Therefore it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the managing identity verification system of Costa to include an API processing layer into the distributed node system of Oberhauser and delivered documents to the requesting party based on user’s approval system of Lacey.
	The motivation/suggestion for doing so would be to securely store identity data and documents and provide them to the requesting entity based on user’s approval in a secure manner.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Costa Faidella et al. (US PGPUB. # US 2017/0177855, hereinafter “Costa”), and further in view of Oberhauser et al. (US PGPUB. # US 2017/0111175, hereinafter “Oberhauser”, provided by applicant in an IDS), and further in view of Davis Lars (WIPO Publication # WO 2018/007828, hereinafter “Lars”).

Regarding Claim 7, rejection of Claim 1 is included and for the combination of  Costa and Oberhauser does not teach explicitly,
The system of Claim 1, wherein further comprising: a scaling layer configurable in the distributed ledger for expanding the capacity of the system.
However, Lars teaches,
The system of Claim 1, wherein further comprising: a scaling layer configurable in the distributed ledger for expanding the capacity of the system (Page 31, Lines (6-18), “Tereon also supports horizontal and vertical scaling in a near-linear fashion without compromising on the ACID guarantees or its real-time performance”, Page 24, Lines (5-11), i.e. scaling is provided to expand the capacity of the system).
Costa, Oberhauser and Lars are considered to be analogous art as they all pertain to manage user identity verification via a distributed ledger system. Therefore it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the managing identity verification system of Costa to include an API processing layer into the distributed node system of Oberhauser and include a scalability feature of Lars to expand the distributed database.
	The motivation/suggestion for doing so would be to provide a database that is secure and scalable with consistency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
XIE et al. (US PGPUB. # US 2019/0288854) discloses, blockchain-based identity authentication. The method includes: receiving an authentication request sent by an authenticated party node, in the case that it is determined that the identity information of the authenticated party node and identity proof publishing node, and a digital signature of the identity proof publishing node on the identity information of the authenticated party node have been written into a blockchain, verifying the digital signature according to a public key of the identity proof publishing node; after the digital signature passes the verification, determining whether the authenticated party node has mastered a private key corresponding to the public key of the authenticated party node; and in the case that it is determined that the authenticated party node has mastered the private key, it is determined that the authenticated party node passes the identity authentication.
Horvath (US PGPUB. # US 2019/0205547) discloses, A method for providing and checking the validity of a virtual document on a first computer system is disclosed. The virtual document is provided by means of a mobile second computer system for a first computer system. The method includes receiving a password-protected storage address of a first database at which the virtual document can be read, reading the virtual document, displaying the virtual document on a display of the first computer system, receiving a unique second identifier of the mobile second computer system, 
Campero et al. (US PGPUB. # US 2017/0300898) discloses, devices with corresponding identity wallet applications that execute on an electronic processor device of the devices, and which identity wallets store identity information and encrypt the stored identity information. A distributed ledger system, and a broker system that interfaces to the wallet and the distributed ledger are used for various information exchange scenarios in which a requesting system and user devices, the distributed ledger system, the broker system and the requesting system are interconnected via an electronic network through respective network interface devices.
Ebrahimi (US PGPUB. # US 2016/0328713) discloses, capture of personal data identifying a user from an identification card. The logic generates a hash value from the personal data using a hashing algorithm and signs the hash value with a digital signature created using a private key paired with a public key. The logic transmits, over a network, the signed hash value and the public key from the remote device to a distributed public database for storage. The logic receives, over the network, a transaction number from the distributed public database. The logic then transmits the transaction number and the personal data to a second remote device. Logic on the second remote device verifies that the hash value in the signed hash value is the same 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARSHAN I DHRUV/Examiner, Art Unit 2498